SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 October 6, 2015 Date of Report (date of earliest event reported): GEOBIO ENERGY, INC. (Exact name of registrant as specified in its charter) Colorado 333-67174 84-1153946 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. Number) 1200 Westlake Ave N, Suite 604 Seattle, WA 98109 (Address of principal executive offices) Registrant’s telephone number, including area code: (425) 444-8223 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORM 8-K Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As of January 30, 2015, GeoBio Energy, Inc. (“GeoBio”) (the “Company”) received the resignation of Andrew Badolato as the Company’s Director and Vice President of Corporate Finance. Mr. Badolato has held this position since August 22, 2014. The company acknowledges that Mr. Badolato has received zero cash or equity compensation from GeoBio in connection with Mr. Badolato’s intended purpose of exploring the feasibility of a recapitalization of GeoBio, which would possibly have included a debt restructuring and or adjustment to the classes of equity for approval by the majority of creditors and the Board of Directors of GeoBio. Mr. Badolato did not participate in or take any actions on behalf of the company.Mr. Badolato’sresignation is effective as of January 30, 2015 and was unrelated to any disagreement or discrepancy with the Company on any matter. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 4, 2015 GEOBIO ENERGY, INC. By: /s/ Clayton Shelver Director 2
